Exhibit 10.3

 

RAMBUS INC.

 

2006 EMPLOYEE STOCK PURCHASE PLAN

 

(as amended and restated April 26, 2012)

 

The following constitutes the provisions of the 2006 Employee Stock Purchase
Plan of Rambus Inc.

 

1.  Purpose.  The purpose of the Plan is to provide Employees with an
opportunity to purchase Common Stock through accumulated Contributions (as
defined in Section 2(h) below). It is the intention of the Company to have the
Plan qualify as an “employee stock purchase plan” under Section 423 of the Code.
The provisions of the Plan, accordingly, will be construed so as to extend and
limit Plan participation in a uniform and nondiscriminatory basis consistent
with the requirements of Section 423 of the Code.

 

2.  Definitions.

 

(a)              “Administrator” means the Board or any committee designated by
the Board to administer the Plan pursuant to Section 14.

 

(b)              “Board” means the Board of Directors of the Company.

 

(c)               “Change of Control” means the occurrence of any of the
following events:

 

(i)  Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

 

(ii)  The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

(iii)  The consummation of a merger or consolidation of the Company, with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation; or

 

(iv)  A change in the composition of the Board occurring within a two (2)-year
period, as a result of which fewer than a majority of the Directors are
Incumbent Directors. “Incumbent Directors” means Directors who either (A) are
Directors as of the effective date of the Plan (pursuant to Section 23 hereof),
or (B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of those Incumbent Directors at the time of such
election or nomination (but will not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of Directors of the Company).

 

(d)              “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.

 

(e)               “Common Stock” means the common stock of the Company.

 

(f)                “Company” means Rambus Inc., a Delaware corporation.

 

1

--------------------------------------------------------------------------------


 

(g)               “Compensation” means an Employee’s base straight time gross
earnings, but exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.

 

(h)              “Contributions” means the payroll deductions and other
additional payments to the Company that the Company may permit to be made by a
participant to fund the exercise of options granted pursuant to the Plan.

 

(i)                  “Designated Subsidiary” means any Subsidiary that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan.

 

(j)                 “Director” means a member of the Board.

 

(k)              “Employee” means any individual who is a common law employee of
an Employer and is customarily employed for at least twenty (20) hours per week
and more than five (5) months in any calendar year by the Employer, or any
lesser number of hours per week and/or number of months in any calendar year
established by the Administrator (if required under applicable local law) for
purposes of any separate Offering. For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Employer approves. Where the
period of leave exceeds three (3) months and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated three (3) months and (1) day
following the start of such leave. The Administrator, in its discretion, from
time to time may, prior to an Enrollment Date for all options to be granted on
such Enrollment Date, determine (on a uniform and nondiscriminatory basis) that
the definition of Employee will or will not include an individual if he or she:
(1) has not completed at least two years of service since his or her last hire
date (or such lesser period of time as may be determined by the Administrator in
its discretion), (2) customarily works not more than twenty (20) hours per week
(or such lesser period of time as may be determined by the Administrator in its
discretion), (3) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Administrator in
its discretion), or (4) is a highly compensated employee under Section 414(q) of
the Code with compensation above a certain level or who is an officer or subject
to the disclosure requirements of Section 16(a) of the Exchange Act, provided
the exclusion is applied with respect to each Offering in an identical manner to
all highly compensated individuals of the Employer whose Employees are
participating in that Offering.

 

(l)                  “Employer” means any one or all of the Company and its
Designated Subsidiaries.

 

(m)          “Enrollment Date” means the first Trading Day of each Offering
Period.

 

(n)              “Exchange Act” means the Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.

 

(o)              “Exercise Date” means the first Trading Day on or after May 1
and November 1 of each year.

 

(p)              “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

(i)  If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for the
Common Stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the date of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable, or;

 

2

--------------------------------------------------------------------------------


 

(ii)  If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable, or;

 

(iii)  In the absence of an established market for the Common Stock, its Fair
Market Value will be determined in good faith by the Administrator.

 

(q)              “Offering” means an offer under the Plan of an option that may
be exercised during an Offering Period as further described in Section 4. For
purposes of this Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Employees of one or
more Employers will participate, even if the dates of the applicable Offering
Periods of each such Offering are identical.

 

(r)                 “Offering Periods” means the periods of approximately six
(6) months during which an option granted pursuant to the Plan may be exercised,
commencing on the first Trading Day on or after May 1 and November 1 of each
year and terminating on the first Trading Day on or after the May 1 and
November 1 Offering Period commencement date approximately six (6) months later.
The duration and timing of Offering Periods may be changed pursuant to Section 4
of this Plan.

 

(s)                “Parent” means a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.

 

(t)                 “Plan” means this 2006 Employee Stock Purchase Plan.

 

(u)              “Purchase Price” means an amount equal to eighty-five percent
(85%) of the Fair Market Value of a share of Common Stock on the Enrollment Date
or on the Exercise Date, whichever is lower; provided however, that the Purchase
Price may be adjusted by the Administrator pursuant to Section 20.

 

(v)              “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

(w)            “Trading Day” means a day on which the U.S. national stock
exchanges and the Nasdaq System are open for trading.

 

3.  Eligibility.

 

(a)              Offering Periods.  Any individual who is an Employee as of the
Enrollment Date of any Offering Period will be eligible to participate in such
Offering Period, subject to the requirements of Section 5. Employees who are
citizens or residents of a non-U.S. jurisdiction may be excluded from
participation in the Plan or an Offering if the participation of such Employees
is prohibited under the laws of the applicable jurisdiction or if complying with
the laws of the applicable jurisdiction would cause the Plan or an Offering to
violate Section 423 of the Code.

 

(b)              Limitations.  Any provisions of the Plan to the contrary
notwithstanding, no Employee will be granted an option under the Plan (i) to the
extent that, immediately after the grant, such Employee (or any other person
whose stock would be attributed to such Employee pursuant to Section 424(d) of
the Code) would own capital stock of the Company or any Parent or Subsidiary of
the Company and/or hold outstanding options to purchase such stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of the capital stock of the Company or of any Parent or Subsidiary of
the Company, or (ii) to the extent that his or her rights to purchase stock
under all employee stock purchase plans (as defined in Section 423 of the Code)
of the Company or any Parent or Subsidiary of the Company accrues at a rate
which exceeds twenty-five thousand dollars ($25,000) worth of stock (determined
at the Fair Market Value of the stock at the time such option is granted) for
each calendar year in which such option is

 

3

--------------------------------------------------------------------------------


 

outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations thereunder.

 

4.  Offering Periods.  The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after May 1 and November 1 of each year, or on such other date as the
Administrator will determine, and continuing thereafter until terminated in
accordance with Section 20. The Administrator will have the power to change the
duration of Offering Periods (including the commencement dates thereof) with
respect to future offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter.

 

5.  Participation.  An Employee who is eligible to participate in the Plan
pursuant to Section 3(a) may become a participant by (i) submitting to the
Company’s payroll office (or its designee), on or before a date prescribed by
the Administrator prior to an applicable Enrollment Date, a properly completed
subscription agreement authorizing Contributions in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure prescribed by the Administrator.

 

6.  Contributions.

 

(a)              At the time a participant enrolls in the Plan pursuant to
Section 5, he or she will elect to have payroll deductions made on each payday
or other Contributions (to the extent permitted by the Administrator) made
during the Offering Period in an amount not exceeding fifteen percent (15%) of
the Compensation which he or she receives on each such payday. The
Administrator, in its sole discretion, may permit all participants in a
specified Offering to contribute amounts to the Plan through payment by cash,
check or other means set forth in the subscription agreement prior to each
Exercise Date of each Offering Period, provided that payment through means other
than payroll deductions shall be permitted only if the participant has not
already had the maximum permitted amount withheld through payroll deductions
during the Offering Period. A participant’s subscription agreement shall remain
in effect for successive Offering Periods unless terminated as provided in
Section 10 hereof.

 

(b)              Payroll deductions authorized by a participant will commence on
the first payday following the Enrollment Date and will end on the last payday
in the Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10.

 

(c)               All Contributions made for a participant will be credited to
his or her account under the Plan and will be made in whole percentages only. A
participant may not make any additional payments into such account.

 

(d)              A participant may discontinue his or her participation in the
Plan as provided in Section 10, or may increase or decrease the rate of his or
her Contributions during the Offering Period by (i) properly completing and
submitting to the Company’s payroll office (or its designee), on or before a
date prescribed by the Administrator prior to an applicable Exercise Date, a new
subscription agreement authorizing the change in Contribution rate in the form
provided by the Administrator for such purpose, or (ii) following an electronic
or other procedure prescribed by the Administrator; provided, however, that
unless the Administrator provides otherwise, a participant may reduce, but not
increase, his or her Contribution rate during an Offering Period for that
Offering Period (it being understood that a participant may increase the
Contribution rate for future Offering Periods prior to the commencement of any
such Offering Period). If a participant has not followed such procedures to
change the rate of Contributions, the rate of his or her Contributions will
continue at the originally elected rate throughout the Offering Period and
future Offering Periods (unless terminated as provided in Section 10). The
Administrator may, in

 

4

--------------------------------------------------------------------------------


 

its sole discretion, limit the nature and/or number of Contribution rate changes
that may be made by participants during any Offering Period. Any change in
payroll deduction rate made pursuant to this Section 6(d) will be effective as
of the first full payroll period following five (5) business days after the date
on which the change is made by the participant (unless the Administrator, in its
sole discretion, elects to process a given change in payroll deduction rate more
quickly).

 

(e)               Notwithstanding the foregoing, to the extent necessary to
comply with Section 423(b)(8) of the Code and Section 3(b), a participant’s
Contributions may be decreased to zero percent (0%) at any time during an
Offering Period. Subject to Section 423(b)(8) of the Code and
Section 3(b) hereof, Contributions will recommence at the rate originally
elected by the participant effective as of the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10.

 

(f)                Notwithstanding any provisions to the contrary in the Plan,
the Administrator may allow Employees to participate in the Plan via cash
contributions instead of payroll deductions if (i) payroll deductions are not
permitted under applicable local law, and (ii) the Administrator determines that
cash contributions are permissible under Section 423 of the Code.

 

(g)               At the time the option is exercised, in whole or in part, or
at the time some or all of the Company’s Common Stock issued under the Plan is
disposed of, the participant must make adequate provision for the Company’s
federal, state, or other tax withholding obligations, if any, which arise upon
the exercise of the option or the disposition of the Common Stock. At any time,
the Company may, but will not be obligated to, withhold from the participant’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to the sale or early disposition of
Common Stock by the Employee. In addition, the Company or the Employer, may, but
will not be obligated to, withhold from the proceeds of the sale of Common Stock
or any other method of withholding the Company or the Employer deems appropriate
to the extent permitted by U.S. Treasury Regulation Section 1.423-2(f).

 

7.  Grant of Option.  On the Enrollment Date of each Offering Period, each
Employee participating in such Offering Period will be granted an option to
purchase on the Exercise Date(s) of such Offering Period (at the applicable
Purchase Price) up to a number of shares of Common Stock determined by dividing
such participant’s Contributions accumulated prior to such Exercise Date and
retained in the participant’s account as of the Exercise Date by the applicable
Purchase Price; provided that in no event will a participant be permitted to
purchase during each Offering Period more than five thousand (5,000) shares of
Common Stock (subject to any adjustment pursuant to Section 19), and provided
further that such purchase will be subject to the limitations set forth in
Sections 3(b) and 13. The Employee may accept the grant of such option with
respect to any Offering Period under the Plan, by electing to participate in the
Plan in accordance with the requirements of Section 5. The Administrator may,
for future Offering Periods, increase or decrease, in its absolute discretion,
the maximum number of shares of Common Stock that a participant may purchase
during each Offering Period. Exercise of the option will occur as provided in
Section 8, unless the participant has withdrawn pursuant to Section 10. The
option will expire on the last day of the Offering Period.

 

8.  Exercise of Option.

 

(a)              Unless a participant withdraws from the Plan as provided in
Section 10, his or her option for the purchase of shares of Common Stock will be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the option will be purchased for such participant at the
applicable Purchase Price with the accumulated Contributions in his or her
account. No fractional shares of Common Stock will be purchased; any
Contributions accumulated in a participant’s account which are not sufficient to
purchase a full share will be returned to the participant. Any other funds left
over in a participant’s account after the Exercise Date will be

 

5

--------------------------------------------------------------------------------


 

returned to the participant. During a participant’s lifetime, a participant’s
option to purchase shares hereunder is exercisable only by him or her.

 

(b)              Notwithstanding any contrary Plan provision, if the
Administrator determines that, on a given Exercise Date, the number of shares of
Common Stock with respect to which options are to be exercised may exceed
(i) the number of shares of Common Stock that were available for sale under the
Plan on the Enrollment Date of the applicable Offering Period, or (ii) the
number of shares of Common Stock available for sale under the Plan on such
Exercise Date, the Administrator may in its sole discretion (x) provide that the
Company will make a pro rata allocation of the shares of Common Stock available
for purchase on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Exercise Date, and either (x) continue any Offering Period
then in effect, or (y) terminate any Offering Period then in effect pursuant to
Section 20. The Company may make pro rata allocation of the shares of Common
Stock available on the Enrollment Date of any applicable Offering Period
pursuant to the preceding sentence, notwithstanding any authorization of
additional shares of Common Stock for issuance under the Plan by the Company’s
stockholders subsequent to such Enrollment Date.

 

9.  Delivery.  As soon as administratively practicable after each Exercise Date
on which a purchase of shares of Common Stock occurs, the Company will arrange
the delivery to each participant, as appropriate, the shares purchased upon
exercise of his or her option in a form determined by the Administrator (in its
sole discretion) and pursuant to rules established by the Administrator. No
participant will have any voting, dividend, or other stockholder rights with
respect to shares of Common Stock subject to any option granted under the Plan
until such shares have been purchased and delivered to the participant as
provided in this Section 9.

 

10.  Withdrawal.

 

(a)         Under procedures established by the Administrator, a participant may
withdraw all but not less than all the Contributions credited to his or her
account and not yet used to exercise his or her option under the Plan at any
time by (i) submitting to the Company’s payroll office (or its designee) a
written notice of withdrawal in the form prescribed by the Administrator for
such purpose, or (ii) following an electronic or other withdrawal procedure
prescribed by the Administrator. All of the participant’s Contributions credited
to his or her account will be paid to such participant as promptly as
practicable after the effective date of his or her withdrawal and such
participant’s option for the Offering Period will be automatically terminated,
and no further Contributions for the purchase of shares will be made for such
Offering Period. If a participant withdraws from an Offering Period,
Contributions will not resume at the beginning of the succeeding Offering Period
unless the participant re-enrolls in the Plan in accordance with the provisions
of Section 5.

 

(b)         A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

11.  Termination of Employment.  Upon a participant’s ceasing to be an Employee,
for any reason, he or she will be deemed to have elected to withdraw from the
Plan and the Contributions credited to such participant’s account during the
Offering Period but not yet used to purchase shares of Common Stock under the
Plan will be returned to such participant or, in the case of his or her death,
to the person or persons entitled thereto under Section 15, and such
participant’s option will be automatically terminated. The preceding sentence
notwithstanding, a participant who receives payment in lieu of notice of
termination of employment will be treated as continuing to be an Employee for
the

 

6

--------------------------------------------------------------------------------


 

participant’s customary number of hours per week of employment during the period
in which the participant is subject to such payment in lieu of notice.

 

12.  Interest.  No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by applicable law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall
apply to all participants in the relevant Offering except to the extent
otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).

 

13.  Stock.

 

(a)              Subject to adjustment upon changes in capitalization of the
Company as provided in Section 19, the maximum number of shares of Common Stock
which will be made available for sale under the Plan will be 3,100,000 shares of
Common Stock.

 

(b)              Shares of Common Stock to be delivered to a participant under
the Plan will be registered in the name of the participant or in the name of the
participant and his or her spouse.

 

14.  Administration.  The Board or a committee of members of the Board who will
be appointed from time to time by, and will serve at the pleasure of, the Board,
will administer the Plan. The Administrator will have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to designate separate Offerings under the Plan, to determine eligibility, to
adjudicate all disputed claims filed under the Plan and to establish such
procedures that it deems necessary for administration of the Plan (including,
without limitation, to adopt such procedures and sub-plans as are necessary or
appropriate to permit the participation in the Plan by employees who are foreign
nationals or employed outside the United States). Unless otherwise determined by
the Administrator, the Employees eligible to participate in each such sub-plan
will participate in a separate Offering. The Administrator, in its sole
discretion and on such terms and conditions as it may provide, may delegate to
one or more individuals all or any part of its authority and powers under the
Plan. Every finding, decision and determination made by the Administrator (or
its designee) will, to the full extent permitted by law, be final and binding
upon all parties.

 

15.  Designation of Beneficiary.

 

(a)              A participant may designate a beneficiary who is to receive any
shares of Common Stock and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to an Exercise Date
on which the option is exercised but prior to delivery to such participant of
such shares and cash. In addition, a participant may designate a beneficiary who
is to receive any cash from the participant’s account under the Plan in the
event of such participant’s death prior to exercise of the option. If a
participant is married and the designated beneficiary is not the spouse, spousal
consent will be required for such designation to be effective.

 

(b)              The participant may change such designation of beneficiary at
any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company will deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares and/or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

 

(c)               All beneficiary designations under this Section 15 will be
made in such form and manner as the Administrator may prescribe from time to
time. Notwithstanding Sections 15(a) and (b) above, the Company and/or the
Administrator may decide not to permit such designations by participants in
non-U.S. jurisdictions to the extent permitted by U.S. Treasury Regulation
Section 1.423-2(f).

 

7

--------------------------------------------------------------------------------


 

16.  Transferability.  Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition will be without effect, except
that the Company may treat such act as an election to withdraw from an Offering
Period in accordance with Section 10.

 

17.  Use of Funds.  The Company may use all Contributions received or held by
the Company under the Plan for any corporate purpose, and the Company will not
be obligated to segregate such Contributions, except under Offerings in which
applicable local law requires that Contributions to the Plan by participants be
segregated from the Company’s general corporate funds and/or deposited with an
independent third party for participants in non-U.S. jurisdictions. Until shares
of Common Stock are issued under the Plan (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), a participant will only have the rights of an unsecured creditor with
respect to such shares.

 

18.  Reports.  Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees at
least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.

 

19.  Adjustments, Dissolution, Liquidation or Change of Control.

 

(a)              Adjustments.  In the event that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company, or
other change in the corporate structure of the Company affecting the Common
Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, the Administrator will adjust the number and class of Common
Stock which may be delivered under the Plan, the Purchase Price per share and
the number of shares of Common Stock covered by each option under the Plan which
has not yet been exercised, and the numerical limits of Sections 7 and 13.

 

(b)              Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, any Offering Period then in progress
will be shortened by setting a new Exercise Date (the “New Exercise Date”), and
will terminate immediately prior to the consummation of such proposed
dissolution or liquidation, unless provided otherwise by the Board. The New
Exercise Date will be before the date of the Company’s proposed dissolution or
liquidation. The Board will notify each participant in writing or
electronically, at least ten (10) business days prior to the New Exercise Date,
that the Exercise Date for the participant’s option has been changed to the New
Exercise Date and that the participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the participant has
withdrawn from the Offering Period as provided in Section 10.

 

(c)               Change of Control.  In the event of a Change of Control, each
outstanding option will be assumed or an equivalent option substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
option, any Offering Period then in progress will be shortened by setting a new
Exercise Date (the “New Exercise Date”) and any Offering Period then in progress
will end on the New Exercise Date. The New Exercise Date will be before the date
of the Company’s proposed Change of Control. The Board will notify each
participant in writing or electronically, at least ten (10) business days prior
to the New Exercise Date, that the Exercise Date for the participant’s option
has been changed to the New Exercise Date and that the participant’s option will
be

 

8

--------------------------------------------------------------------------------


 

exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10.

 

20.  Amendment or Termination.

 

(a)              The Administrator may at any time and for any reason terminate
or amend the Plan. Except as provided in Section 19, no such termination can
affect options previously granted under the Plan, provided that an Offering
Period may be terminated by the Administrator on any Exercise Date if the
Administrator determines that the termination or suspension of the Plan is in
the best interests of the Company and its stockholders. Except as provided in
Section 19 and this Section 20, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any participant. To
the extent necessary to comply with Section 423 of the Code (or any successor
rule or provision or any other applicable law, regulation or stock exchange
rule), the Company will obtain stockholder approval in such a manner and to such
a degree as required.

 

(b)              Without stockholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Administrator will be entitled to change the Offering Periods, designate
separate Offerings, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit Contributions in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with Contribution amounts,
and establish such other limitations or procedures as the Administrator
determines in its sole discretion advisable which are consistent with the Plan.

 

(c)               In the event the Administrator determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and, to the extent necessary or
desirable, modify, amend or terminate the Plan to reduce or eliminate such
accounting consequence including, but not limited to:

 

(i)  amending the Plan to conform with the safe harbor definition under
Statement of Financial Accounting Standards Codification Topic 718 (or any
successor thereto), including with respect to an Offering Period underway at the
time;

 

(ii)  altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

 

(iii)  shortening any Offering Period so that such Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action;

 

(iv)  reducing the maximum percentage of Compensation a participant may elect to
set aside as Contributions; and

 

(v)  reducing the maximum number of Shares a participant may purchase during any
Offering Period.

 

Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.

 

21.  Notices.  All notices or other communications by a participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.

 

9

--------------------------------------------------------------------------------


 

22.  Conditions Upon Issuance of Shares.  Shares of Common Stock will not be
issued with respect to an option under the Plan unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto will comply
with all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, including the rules and
regulations promulgated thereunder, the Exchange Act, and the requirements of
any stock exchange upon which the shares may then be listed, and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

23.  Term of Plan.  The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of ten (10) years, unless sooner terminated
under Section 20.

 

10

--------------------------------------------------------------------------------


 

SAMPLE SUBSCRIPTION AGREEMENT

 

RAMBUS INC.

 

2006 EMPLOYEE STOCK PURCHASE PLAN

 

SUBSCRIPTION AGREEMENT

 

          

Original Application

 

Offering Date:

                    

          

Change in Payroll Deduction Rate

 

 

          

Change of Beneficiary(ies)

 

 

 

1.                                                         hereby elects to
participate in the Rambus Inc. 2006 Employee Stock Purchase Plan (the “Plan”)
and subscribes to purchase shares of the Company’s Common Stock in accordance
with this Subscription Agreement and the Plan.

 

2.                      I hereby authorize payroll deductions from each paycheck
in the amount of         % of my Compensation on each payday (from 1 to 15%)
during the Offering Period in accordance with the Plan. (Please note that no
fractional percentages are permitted.)

 

3.                      I understand that said payroll deductions will be
accumulated for the purchase of shares of Common Stock at the applicable
Purchase Price determined in accordance with the Plan. I understand that if I do
not withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.

 

4.                      I have received a copy of the complete Plan. I
understand that my participation in the Plan is in all respects subject to the
terms of the Plan. I understand that my ability to exercise the option under
this Subscription Agreement is subject to stockholder approval of the Plan.

 

5.                      Shares of Common Stock purchased for me under the Plan
should be issued in the name(s) of Employee or Employee and Spouse only.

 

6.                      I understand that if I dispose of any shares received by
me pursuant to the Plan within 2 years after the Enrollment Date (the first day
of the Offering Period during which I purchased such shares) or one year after
the Exercise Date, I will be treated for federal income tax purposes as having
received ordinary income at the time of such disposition in an amount equal to
the excess of the fair market value of the shares at the time such shares were
purchased by me over the price which I paid for the shares. I hereby agree to
notify the Company in writing within 30 days after the date of any disposition
of my shares and I will make adequate provision for Federal, state or other tax
withholding obligations, if any, which arise upon the disposition of the Common
Stock. The Company may, but will not be obligated to, withhold from my
compensation the amount necessary to meet any applicable withholding obligation
including any withholding necessary to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by me. If I dispose of such shares at any time after the expiration of the
2-year and 1-year holding periods, I understand that I will be treated for
federal income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (2) 15% of the fair market value of the shares
on the first day of the Offering Period. The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.

 

7.                      I hereby agree to be bound by the terms of the Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Plan.

 

11

--------------------------------------------------------------------------------


 

8.                      In the event of my death, I hereby designate the
following as my beneficiary(ies) to receive all payments and/or shares due me
under the Plan:

 

 

NAME: (Please print)

 

 

 

 

 

 

(First)

(Middle)

(Last)

 

 

 

 

 

 

 

 

 

 

Relationship

 

 

 

 

 

 

 

Percentage Benefit

 

(Address)

 

 

 

 

 

NAME: (please print)

 

 

 

 

 

 

(First)

(Middle)

(Last)

 

 

 

 

 

 

 

 

 

 

 

Relationship

 

 

 

 

 

 

 

 

 

Percentage of Benefit

 

(Address)

 

 

 

 

 

 

Employee’s Social

 

 

Security Number:

 

 

 

 

 

 

Employee’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

 

Dated:

 

 

 

 

 

 

Signature of Employee

 

 

 

 

 

 

 

Spouse’s Signature (If beneficiary other than spouse)

 

12

--------------------------------------------------------------------------------


 

SAMPLE WITHDRAWAL NOTICE

 

RAMBUS INC.

 

2006 EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

The undersigned participant in the Offering Period of the Rambus Inc. 2006
Employee Stock Purchase Plan which began
on                               ,                        (the “Enrollment
Date”) hereby notifies the Company that he or she hereby withdraws from the
Offering Period. He or she hereby directs the Company to pay to the undersigned
as promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned will be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.

 

 

 

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Date:

 

 

 

13

--------------------------------------------------------------------------------